Citation Nr: 1116238	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial (compensable) evaluation for bladder dysfunction associated with a herniated nucleus pulposus at the level of the 4th and 5th lumbar vertebrae, status post laminectomy, with stenosis at the level of the 5th lumbar vertebra and 1st sacral segment.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to January 2003. There is additional unverified service of 4 months and 22 days, from November 2000 to April 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2007, the Board remanded the case for additional development, to include obtaining additional clinical records of the Veteran and for a medical examination to evaluate his disability. 

In the April 2007 remand, the Board also referred to the RO the issue of entitlement to special monthly compensation for erectile dysfunction or loss of use of a creative organ that had been raised by the Veteran's accredited representative in March 2007.  There is no indication from the record that entitlement to special monthly compensation for erectile dysfunction or loss of use of a creative organ has been clarified by the RO, and since the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  

In April 2010, within the 90 day period he had to file additional evidence after his appeal was certified to the Board, the Veteran submitted additional evidence.  In March 2011, the Veteran's accredited representative waived initial RO consideration of that evidence. See 38 C.F.R. § 20.1304(c) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As mentioned in the introduction, in April 2007 the Board remanded this case for additional development, including a VA medical examination to determine the severity of the Veteran's service connected bladder dysfunction. 

In October 2009, approximately two years and 1/2 years later, a VA medical examination was scheduled, but the Veteran failed to report for the examination. For unknown reasons the Veteran had also failed to report for a scheduled VA urology medical examination in July 2006. Since then, the Veteran reported that around the time of the October 2009 VA examination, he had moved from Texas to Virginia.  A VA Form 21-4138, Statement in Support of Claim, received in April 2010, confirms the Veteran's change of address, at least from Texas to Virginia.  Thereafter he moved to Maryland.  See March 2011 Informal Hearing Presentation.

In the March 2011 Informal Hearing Presentation, the Veteran's accredited representative asserts that the Veteran informed VA that he moved, and there has been no acknowledgement or assistance from VA regarding the move or scheduling of another examination. It is requested that another VA medical examination be scheduled to evaluate the Veteran's disability, in accordance with the prior Board remand. 

Generally, failure to report to any scheduled examination(s), without good cause, may result in a denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Here although it may be inferred that the Veteran's reason for failing to report for the scheduled examination in October 2009 was that he had moved, it is insubstantial as good cause for his failure to report for the scheduled medical examination.  However, there have been delays in this case. It is also imperative to note that the Veteran has not been examined for his disability apparently since December 2005, more than five years ago.  Further, the Veteran's April 2010 statement indicates that his bladder dysfunction may have increased in severity.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Based on the circumstances that are shown here, the Board concludes that the Veteran should be afforded the opportunity to present for another medical examination to evaluate the current severity of his service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all VA and private health care providers who have treated his bladder dysfunction.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified.  If these records are not available, request that the doctors provide a negative reply.

Note:  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA genitourinary examination, to include uroflowmetry and post-voiding studies, in order to more accurately determine the current severity of his service-connected bladder dysfunction. 

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail.  Following completion of the examination, the examiner should specifically comment as to the presence (or absence) of urinary frequency and/or obstructed voiding.  Should it be determined that the Veteran does, in fact, suffer from urinary frequency, an additional comment is requested regarding the Veteran's daytime and nighttime voiding intervals.  Moreover, should it be determined that the Veteran does suffer from obstructed voiding, a further comment is requested regarding the extent of post-voiding residuals, and peak flow rate.  All such information, when obtained, should be made a part of the Veteran's claims folder.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  A notation to the effect that this record review took place should be included in the examination report(s).  Additionally, in offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

3.  The Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claim.  38 C.F.R. § 3.655.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the claim for an initial compensable evaluation for the service-connected bladder dysfunction in light of any additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


